BRETT, J.
The plaintiff in error, defendant below, Oscar Staley, was charged by information in the county court of Beckham county, Oklahoma, with the unlawful possession on or about April 26, 1951, in said county and state of certain intoxicating liquor, to wit, 8 fifths of Old Crow, 8 fifths of Waterfill Frazier, 4 fifths of James E. Pepper, 11 fifths of I. W. Harper, 1 fifth of Cascade, 12 fifths of Schenleys, 10 fifths of Yellowstone, 11 fifths of Old Hickory, 6 fifths of Old Charter, 1 fifth of Calvert, 12 one-half pints of Schenleys, 16 one-half pints of Stillbrook, 20 half pints of Three Feathers, 38 half pints of Old Quaker, 14 half pints of Old Crow, 3 half pints of Early Times, 27 half pints of Old Stagg, 12 half pints of Old Hickory, 48 half pints of Imperial, with the unlawful intent of selling, bartering, giving away or otherwise furnishing the same to others. A jury was waived and the case tried to the court, the defendant found guilty, his punishment fixed at a fine of $250 and 60 days in the county jail, judgment and sentence entered accordingly, from which this appeal has been perfected.
The record herein discloses that no motion for new trial was presented to the trial court covering the errors herein alleged. In Herren v. State, 74 Okla. Cr. 424, 127 P. 2d 215, 217, it was said;
“Only * * * questions which were raised in the trial court and an adverse ruling thereon, exceptions taken, and then incorporated in a motion for new trial, and assigned as error in the petition in error, will be considered on appeal, except that jurisdictional questions may be raised at any step of the case.”
*115See, also, Coffey v. State, 94 Okla. Cr. 327, 235 P. 2d 546. For the foregoing-reasons, this court is without jurisdiction to consider this appeal.
Irrespective of the foregoing we have examined the case and find the contentions are without merit. Substantially the same contentions were raised in Staley v. State, 97 Okla. Cr. 10, 256 P. 2d 822. For the foregoing reasons the judgment and sentence is accordingly affirmed.
POWELL, P. J., and JONES, J., concur.